Citation Nr: 0810323	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-32 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from July 1998 to December 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for diabetes mellitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
diabetes mellitus.  He claims that a laboratory reading of an 
elevated glucose level at an examination during service and 
approximately six months after his release from service were 
a sign of diabetes mellitus.  The evidence of record shows a 
diagnosis of diabetes mellitus was made in April 2004. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
VA regulations also provide that where a veteran served 
continuously for 90 days or more during a period of war or 
after December 31, 1946, and specified diseases, such as 
diabetes mellitus, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2007).

A VA medical opinion has been obtained in this case and the 
reviewing physician addressed the questions posed in the 
request.  However, based on the evidence of record showing an 
elevated glucose reading within the applicable presumptive 
period which, although mentioned, was not discussed, an 
addendum medical opinion is needed prior to appellate review.  
38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request that the VA physician who 
prepared a medical opinion in May 2006 
provide an addendum medical opinion on the 
etiology and date of onset of the 
veteran's diabetes mellitus to determine 
whether there is a causal nexus between 
the veteran's currently diagnosed diabetes 
mellitus and an elevated glucose level in 
July 2001, which is within the presumptive 
period.  If the May 2006 reviewer is no 
longer available, please request a medical 
opinion on the issue posed from an 
appropriate VA physician.  The claims 
file, to include a copy of this Remand 
should be made available to the VA 
physician for review and the medical 
opinion should reflect that such review 
was accomplished.

The reviewer should offer an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or more) that any 
current diabetes mellitus manifested to a 
degree of 10 percent (manageable by 
restricted diet only) or more within one 
year from the date of separation from 
service.  The opinion should include a 
discussion of a high glucose reading in 
July 2001.  A complete rationale for the 
opinion expressed must be provided.

If it cannot be determined whether the 
veteran currently has diabetes mellitus 
that manifested to a compensable degree 
within the presumptive period, on a 
medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
reviewer should clearly and specifically 
so specify in the report, and explain why 
this is so.

2.  After completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

